DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed March 25, 2022, is acknowledged. Claims 1, 2, 5-10, 13, 14, and 17-20 are amended. 
Claims 1-20 are pending in the instant application. 
In light of the amendments to claims 1, 2, 5-10, 13, 14, and 17-20, the rejections under 35 U.S.C. 112(b), 35 U.S.C. 101, 35 U.S.C. 102(a) and 35 U.S.C. 103 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blau (US20190045293A1).
Regarding claim 1, Blau discloses a method (Paragraph [0005] “There are provided, in accordance with embodiments, an improved audiology testing system, device and method”) comprising: a server device (Paragraph [0034] "a remote server"): running a monitoring agent (Paragraph 0147 “The instructions can be executed by computer- executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device on an electronic device connected to the server device” the monitoring agent in the application is described as an application on an electronic device. Blau’s embodiment meets this limitation since the monitoring agent could be a hearing test application on a user’s mobile phone/personal computer) on an electronic device connected to the server device (“Paragraph [0034] "the remote server is in communication with a database and a remote processor;" "a plurality of remote devices….wherein each of the plurality of remote devices includes: a computing platform having a processor; an audio unit configured to generate respectively one or more output signals of arbitrary amplitude to said plurality of headphones; wireless communication circuitry to communicate with the remote server; and wherein each of the remote devices is configured to: perform a hearing test to one or more users,”); receiving from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device (Paragraph [0034] "the hearing test includes: generating one or more output signals of arbitrary amplitude to yield an audiogram profile respectively for each of the users; transmit the audiogram profile to said remote server,"); classifying, based in part on the data message, the individual user as one of permanently hearing impaired, temporarily hearing impaired, or not hearing impaired (Paragraph [0109] "an Audiogram Aggregation method is provided," "An audiogram is a conventional description of human hearing. It consists of two charts, or curves, one for each ear, each measured in decibels per frequency, and compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies." Paragraph [0116] "Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested to the extent that it is perceived by the user." Blau’s hearing test method determines if a user has a permanent hearing loss at a specific frequency in each ear, or if they are not hearing impaired. The claim limitations as written do not require the embodiment to choose among all three categories, only one.); selecting a notification mechanism suitable for notifying the individual user based on the classification (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition." Blau’s embodiment generates an alert if a hearing deterioration is detected, so the act of determining if a deterioration and choosing to notify or not notify the user is the act of selecting a suitable notification mechanism base on their classification); and invoking the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition.").
Regarding claim 2, Blau discloses the server (Paragraph [0034] "a remote server"): invoking the monitoring agent to produce a test pulse on the electronic device (Paragraph [0108] "the test starts with an initial tone at 40 db HL (step 410)."); waiting for a pre-determined amount of time for a user response from the individual user to the test pulse (Paragraph [0108] "If there is no response (step 411) the tone is increased by 20 db (step 420). If there is no response (step 421), and this is the upper limit of the audiometer (step 430), then stop the test, there is no threshold to be set (step 435)."); and determining the individual user has some level of hearing impairment if no user response is received after the pre-determined amount of time has elapsed (Paragraph [0108] "If there is no response (step 411) the tone is increased by 20 db (step 420). If there is no response (step 421), and this is the upper limit of the audiometer (step 430), then stop the test, there is no threshold to be set (step 435)." Paragraph [0109] "an Audiogram Aggregation method is provided," "An audiogram is a conventional description of human hearing. It consists of two charts, or curves, one for each ear, each measured in decibels per frequency, and compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies." Paragraph [0110] “The audiogram values indicate how much to amplify at each frequency to get the desired 0 dBHL. Higher values mean greater hearing loss, and more power needed.”).
Regarding claim 3, Blau discloses the test pulse is an audio test pulse (Paragraph [0106] "Generally, for each tone, the tone output starts low and is raised (+ 10 dB jumps) until the patient responds.").
Regrading claim 13, Blau discloses a system (Paragraph [0005] “There are provided, in accordance with embodiments, an improved audiology testing system, device and method”) comprising: at least one processor (Abstract "computing platform having a processor;"); and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including (Paragraph [0156] "Machine-executable code can be stored on an electronic storage unit, such memory (e.g., read-only memory, random-access memory, flash memory) or a hard disk. "Storage" type media can include any or all of the tangible memory of the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide non-transitory storage at any time for the software programming."): running a monitoring agent (Paragraph 0147 “The instructions can be executed by computer- executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device on an electronic device connected to the server device” the monitoring agent in the application is described as an application on an electronic device. Blau’s embodiment meets this limitation since the monitoring agent could be a hearing test application on a user’s mobile phone/personal computer) on an electronic device (Paragraph [0034"a plurality of remote devices….wherein each of the plurality of remote devices includes: a computing platform having a processor; an audio unit configured to generate respectively one or more output signals of arbitrary amplitude to said plurality of headphones; wireless communication circuitry to communicate with the remote server; and wherein each of the remote devices is configured to: perform a hearing test to one or more users,"); receiving from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device (Paragraph [0034] "the hearing test includes: generating one or more output signals of arbitrary amplitude to yield an audiogram profile respectively for each of the users; transmit the audiogram profile to said remote server,"); classifying, based in part on the data message, the individual user as one of permanently hearing impaired, temporarily hearing impaired, or not hearing impaired (Paragraph [0109] "an Audiogram Aggregation method is provided," "An audiogram is a conventional description of human hearing. It consists of two charts, or curves, one for each ear, each measured in decibels per frequency, and compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies." Paragraph [0116] "Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested to the extent that it is perceived by the user." Blau’s hearing test method determines if a user has a permanent hearing loss at a specific frequency in each ear, or if they are not hearing impaired. The claim limitations as written do not require the embodiment to choose among all three categories, only one.); selecting a notification mechanism suitable for notifying the individual user based on the classification (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition." Blau’s embodiment generates an alert if a hearing deterioration is detected, so the act of determining if a deterioration and choosing to notify or not notify the user is the act of selecting a suitable notification mechanism base on their classification); and invoking the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition.").
Regarding claim 14, Blau discloses the operations further include: invoking the monitoring agent to produce a test pulse on the electronic device (Paragraph [0108] "the test starts with an initial tone at 40 db HL (step 410)."); waiting for a pre-determined amount of time for a user response from the individual user to the test pulse (Paragraph [0108] "If there is no response (step 411) the tone is increased by 20 db (step 420). If there is no response (step 421), and this is the upper limit of the audiometer (step 430), then stop the test, there is no threshold to be set (step 435)."); and determining the individual user has some level of hearing impairment if no user response is received after the pre-determined amount of time has elapsed (Paragraph [0108] "If there is no response (step 411) the tone is increased by 20 db (step 420). If there is no response (step 421), and this is the upper limit of the audiometer (step 430), then stop the test, there is no threshold to be set (step 435)." Paragraph [0109] "an Audiogram Aggregation method is provided," "An audiogram is a conventional description of human hearing. It consists of two charts, or curves, one for each ear, each measured in decibels per frequency, and compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies." Paragraph [0110] “The audiogram values indicate how much to amplify at each frequency to get the desired 0 dBHL. Higher values mean greater hearing loss, and more power needed.”). 
Regarding claim 15, Blau discloses the test pulse is an audio test pulse (Paragraph [0106] "Generally, for each tone, the tone output starts low and is raised (+ 10 dB jumps) until the patient responds.").
Regarding claim 20, Blau discloses a non-transitory computer program product comprising a computer readable storage medium having program instructions embodied (Paragraph [0156] "Aspects of the systems and methods provided herein, such as the computer system 401, can be embodied in programming. Various aspects of the technology may be thought of as "products" or "articles of manufacture" typically in the form of machine ( or processor) executable code and/or associated data that is carried on or embodied in a type of machine readable medium.") therewith, the program instructions executable by a processor to cause the processor to: run a monitoring agent (Paragraph 0147 “The instructions can be executed by computer- executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device on an electronic device connected to the server device” the monitoring agent in the application is described as an application on an electronic device. Blau’s embodiment meets this limitation since the monitoring agent could be a hearing test application on a user’s mobile phone/personal computer)  on an electronic device connected to the computer program product (Paragraph [0034] "the remote server is in communication with a database and a remote processor;" "a plurality of remote devices….wherein each of the plurality of remote devices includes: a computing platform having a processor; an audio unit configured to generate respectively one or more output signals of arbitrary amplitude to said plurality of headphones; wireless communication circuitry to communicate with the remote server; and wherein each of the remote devices is configured to: perform a hearing test to one or more users," In this case the computer program product is the remote server); receive, from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device (Paragraph [0034] "the hearing test includes: generating one or more output signals of arbitrary amplitude to yield an audiogram profile respectively for each of the users; transmit the audiogram profile to said remote server,"); classify, based in part on the data message, the individual user as one of permanently hearing impaired, temporarily hearing impaired, or not hearing impaired (Paragraph [0109] "an Audiogram Aggregation method is provided," "An audiogram is a conventional description of human hearing. It consists of two charts, or curves, one for each ear, each measured in decibels per frequency, and compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies." Paragraph [0116] "Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested to the extent that it is perceived by the user." Blau’s hearing test method determines if a user has a permanent hearing loss at a specific frequency in each ear, or if they are not hearing impaired. The claim limitations as written do not require the embodiment to choose among all three categories, only one.); select a notification mechanism suitable for notifying the individual user based classification (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition." Blau’s embodiment generates an alert if a hearing deterioration is detected, so the act of determining if a deterioration and choosing to notify or not notify the user is the act of selecting a suitable notification mechanism base on their classification); and invoke the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected (Paragraph [0117] "and/or generate alerts if necessary regarding the user's hearing condition.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blau (US20190045293A1) as applied to claims 1, 2, 13, and 14 above, and in view of von Von Kraus (US20160135719A1).
Regarding claim 4, Blau does not disclose the use of a haptic test pulse. von Kraus teaches that it is known to use both audio and haptic feedback during a hearing test as set forth in paragraph [0109] to provide a method to re-attain a subject’s focus/attention on the test.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with a haptic feedback pulse as taught by von Kraus, since such a modification would provide the predictable results of utilizing a known feature of mobile devices, haptic feedback via vibration, to ensure the user is focused on the hearing test disclosed by Blau.
Regarding claim 12, Blau does not explicitly disclose the mechanism for alerting the user via a notification, whether is audio, visual or haptic. von Kraus teaches that it is known “the test system (hearing test system) may be configured to provide a visual and/or audio notification when the predefined period of time has elapsed.” as set forth in paragraph [0018] to provide a notification mechanism to let the user know a specific predetermined amount of time has passed.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with the visual and/or audio notification as taught by von Kraus, since such a modification would provide the predictable results of utilizing a known feature of mobile devices, visual and/or audio notifications, as the notification mechanism for the alert. 
Regarding claim 16, Blau does not disclose the use of a haptic test pulse. von Kraus teaches that it is known to use both audio and haptic feedback during a hearing test as set forth in paragraph [0109] to provide a system feature to re-attain a subject’s focus/attention on the test.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Blau, with a haptic feedback pulse as taught by von Kraus, since such a modification would provide the predictable results of utilizing a known feature of mobile devices, haptic feedback via vibration, to ensure the user is focused on the hearing test disclosed by Blau.
Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blau (US20190045293A1) as applied to claims 1 and 13 above, and in view of Qi (US20050135644A1).
Regarding claim 5, Blau discloses the server (Paragraph [0034] "a remote server") and determining the individual user has some level of hearing impairment (Paragraph [0116] "Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested to the extent that it is perceived by the user.") but does not disclose the invoking the monitoring agent continuously monitor whether a secondary device is connected to the electronic device and determining the individual user has some level of hearing impairment in response to receiving the data message from the monitoring agent indicating that the secondary device is connected to the electronic device. Qi teaches that it is known “circuitry within the digital cell phone 50 can automatically detect the presence of the earphones 62, whether coupled via direct connection to an input port (not shown) on the cell phone 50 or via wireless coupling, and thereafter divert processed signals to the earphones 62 instead of the speaker 60. Such circuitry is well known in the art and easily implemented by those of ordinary skill in the art" and in addition “It is appreciated that appropriate switching circuitry and/or user interface protocols (e.g., a push button or display screen menu option) that enable switching between the first and second output modes, and additional modes if desired, are easily implemented by those of ordinary skill in the art, without undue experimentation” as set forth in paragraph [0028] to provide the ability of the mobile device to automatically (continuously) detect the connection of a secondary device (wired/wireless headphones) and automatically switch modes of the electronic device upon connection.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with using the mobile device (electronic device) to detect the connection of a secondary device (wired/wireless headphones) as taught by Qi, since such a modification would provide the predictable results of a method that could continuously monitor and detect the connection of headphones (wired or wirelessly) to the electronic device and upon connection using the mode switching capability to initiate the hearing test, since the headphones are a required component of Blau’s method (Paragraph [0034] “an audio unit configured to generate respectively one or more output signals of arbitrary amplitude to said plurality of headphones;”). 
Regarding claims 6 and 7, both Blau and Qi disclose that the secondary device can be of wired headphones or wireless headphones, physically or wirelessly, respectively, connected to the electronic device. Blau discloses “According to some embodiments, the headphones 120 are wired headphones, whereas in some embodiments the headphones are wireless headphones such as a Bluetooth ™ headphones, for receiving audio input or tones 132 from device 105.” in paragraph [0068] and Qi further discloses in paragraph [0028] "Additionally, circuitry within the digital cell phone 50 can automatically detect the presence of the earphones 62, whether coupled via direct connection to an input port (not shown) on the cell phone 50 or via wireless coupling, and thereafter divert processed signals to the earphones 62 instead of the speaker 60. Such circuitry is well known in the art and easily implemented by those of ordinary skill in the art."
Regarding claim 17, Blau discloses the operations further include determining the individual user has some level of hearing impairment (Paragraph [0116] "Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested to the extent that it is perceived by the user.") but does not disclose the invoking the monitoring agent continuously monitor whether a secondary device is connected to the electronic device and determining the individual user has some level of hearing impairment in response to receiving the data message from the monitoring agent indicating that the secondary device is connected to the electronic device. Qi teaches that it is known “circuitry within the digital cell phone 50 can automatically detect the presence of the earphones 62, whether coupled via direct connection to an input port (not shown) on the cell phone 50 or via wireless coupling, and thereafter divert processed signals to the earphones 62 instead of the speaker 60. Such circuitry is well known in the art and easily implemented by those of ordinary skill in the art" and in addition “It is appreciated that appropriate switching circuitry and/or user interface protocols (e.g., a push button or display screen menu option) that enable switching between the first and second output modes, and additional modes if desired, are easily implemented by those of ordinary skill in the art, without undue experimentation” as set forth in paragraph [0028] to provide the ability of the mobile device to automatically (continuously) detect the connection of a secondary device (wired/wireless headphones) and automatically switch modes of the electronic device upon connection.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Blau, with using the mobile device (electronic device) to detect the connection of a secondary device (wired/wireless headphones) as taught by Qi, since such a modification would provide the predictable results of a method that could continuously monitor and detect the connection of headphones (wired or wirelessly) to the electronic device and upon connection using the mode switching capability to initiate the hearing test, since the headphones are a required component of Blau’s method (Paragraph [0034] “an audio unit configured to generate respectively one or more output signals of arbitrary amplitude to said plurality of headphones;”). 
Regarding claims 18 and 19, both Blau and Qi disclose that the secondary device can be of wired headphones or wireless headphones, physically or wirelessly, respectively, connected to the electronic device. Blau discloses “According to some embodiments, the headphones 120 are wired headphones, whereas in some embodiments the headphones are wireless headphones such as a Bluetooth ™ headphones, for receiving audio input or tones 132 from device 105.” in paragraph [0068] and Qi further discloses in paragraph [0028] "Additionally, circuitry within the digital cell phone 50 can automatically detect the presence of the earphones 62, whether coupled via direct connection to an input port (not shown) on the cell phone 50 or via wireless coupling, and thereafter divert processed signals to the earphones 62 instead of the speaker 60. Such circuitry is well known in the art and easily implemented by those of ordinary skill in the art."
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blau (US20190045293A1) as applied to claim 1 above, and in view of Yuki (US20070195781A1).
Regarding claim 8, Blau discloses the server (Paragraph [0034] "a remote server") and that a plurality of the electronic devices are connected to the server device (Paragraph [0034] "a plurality of remote devices connectable respectively to a plurality of earphones," Paragraph [0013] “In some embodiments the device is a mobile communication device including wireless communication circuitry to communicate with a remote server, and wherein the processor including instructions to transmit the audiogram to the remote server.”). Blau does not disclose compiling and maintaining a list of all the electronic devices connected to the server based on broadcast of all IP addresses of the electronic devices. Yuki teaches that it is known to issue a broadcast to compile a list of the electronic devices connected to the server and then monitor the connection to maintain the list of connected electronic devices (Paragraph [0007] "A first method is searching for the equipment by issuing a broadcast" Paragraph [0099] "it is possible to easily provide the list of the IP addresses of the equipment connected to the network" Paragraphs [0004-0005] "Various network equipment items such as a printer, copier, facsimile, router, and a PC (Personal Computer) are connected to a network of a company or the like. Operational status or the like of such equipment can be monitored from a remote PC (Personal Computer) or the like by communications using a protocol such as SNMP (Simple Network Management Protocol). Since addition or deletion of the equipment to or from the network is implemented with relatively high frequency, it is convenient to realize searching for the equipment that is a subject of monitoring at a monitoring side (PC or the like)."). Yuki’s process allows quick addition of new connected devices to the monitoring list and also enables quick removal of disconnected devices improving bandwidth of the server by not having excess connected devices. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with a server capable of broadcasting all IP addresses of connected devices, from the broadcast compiling a list of connected devices and maintaining the list of connected devices after each broadcast as taught by Yuki, since such a modification would provide the predictable results of adding a process that the remote server is already capable of performing. 
Regarding claim 9, Blau discloses the server (Paragraph [0034] "a remote server"), determining which of all individual users associated with the electronic devices are hearing impaired; and maintaining a profile indicative of each individual user determined as having some level of hearing impairment (Paragraph [0116] "Audiogram database 720 stores data from multiple users and/or user devices, including user audiogram data, and hardware configurations of user remote communicating and/or computing devices 710. Further, audiogram database 720 stores data audiogram data from different tests taken at different times and locations, for the purpose of precise evaluation of hearing, and specifically, under the influence of different noise profiles. Audiogram database 720 can also provide the service of a surveillance table, indicating deterioration in hearing before it has manifested" Paragraph [0117] “A user hearing or audiogram profile may include a user's hearing condition and may be stored for example at audiogram database DB 720 or at the user's device database.” Blau discloses the method determines which users are hearing impaired through the disclosed test implemented on their associated electronic device and that the results are stored in a user profile. The server maintains a profile for all users, including maintain a profile indicative of each user determined to have some level of hearing impairment. )
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blau (US20190045293A1) and Yuki (US20070195781A1) as applied to claims 1, 8 and 9 above, and in view of Selig (US20140309549Al).
Regarding claim 10, Blau previously disclosed the server, but does not disclose building and updating a model based on the profile. Selig teaches that it is known to use hearing profiles from users to build and update a model based on the profiles (“selecting the particular hearing model comprises selecting a particular hearing model from a set of hearing models based on the difference between the first volume adjustment and the second volume adjustment, each hearing model in the set of hearing models comprising a composite of a plurality of preexisting audiograms (profiles) corresponding to a plurality of previous patients” as set forth in Claim 13 to provide a constantly adapting hearing model that is based upon the profiles of the users. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with a building and updating a hearing model based on the user profiles as taught by Selig, since such a modification would provide the predictable results of providing a more accurate baseline to evaluate a user’s hearing against as opposed to the standard (Paragraph [0109] “compared to the hearing of an average young person, which is referred to as 0 dBHL (zero decibel hearing level) in all frequencies”) used in Blau’s disclosure. 
Regarding claim 11, Blau discloses the use of supervised learning, via support vector machine learning (Stecanella, NPL Cite U, “A support vector machine (SVM) is a supervised machine learning model”), (Paragraph [0156] "Methods and systems of the present disclosure can be implemented by way of one or more algorithms and with instructions provided with one or more processors as disclosed herein. An algorithm can be implemented by way of software upon execution by the CPU 1005. The algorithm can be, for example, random forest, graphical models, support vector machine or other.") but does not disclose the use of the supervised learning in respect to the building and updating the model. Selig  teaches that it is known to “implement machine learning to update and improve the parametric hearing model as new audiograms or other "professional" or "medical-grade" hearing test data is collected and made available” as set forth in paragraph [0086] to provide a mechanism to build and update the model as additional profiles become available.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Blau, with using machine learning to update and build the model as taught by Selig, since such a modification would provide the predictable results of using an already available capability in Blau, supervised learning by way of support vector machine learning, to build and update the base line hearing model. 

Response to Arguments
Applicant’s arguments, see pages 10-17 , filed March 25, 2022, with respect to claim objections and rejections have been fully considered and are persuasive in light of the amendments.  The 112 rejections of claims 1-20, the 101 rejection of claim 20, the 102 rejections of 1-4, 12-16 and 20 and the 103 rejections of 5-11 and 17-19 have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of newly found prior art, Blau (US20190045293A1), as addressed supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./
Examiner, Art Unit 3791                                                                                                                                                                                         

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791